10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cv-01716-RSL Document 59-1 Filed 01/29/20 Page 1 of 3

ROBERT NEFF, an individual,

HONORABLE ROBERT S, LASNIK
Hearing Date: Friday, February 7, 2020
No Oral Argument Requested

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

No. 2:18-cv-01716 RSL

Plaintiff,
ORDER PROPOSEDY GRANTING
Vv. PLAINTIFF’S MOTION FOR RELIEF
FROM LCR 16 PRETRIAL
ZEWDNEH N. DESTA and JANE DOE DEADLINES

DESTA, husband and wife, K&B
TRANSPORTATION, INC., a foreign
corporation, and SAFEWAY, INC., a foreign
corporation,

Defendants.

 

 

This matter comes before the Court on the Plaintiff's Motion for Relief from LCR 16

Pretrial Deadlines. The Court has considered the following:

1.

2.

Plaintiffs Motion for Relief from LCR 16 Pretrial Deadlines;
Declaration of Karen Koehler in Support of Plaintiff's Motion for Relief from LCR 16

Pretrial Deadlines;

 

 

 

 

STRITMATTER KESSLER

KOEHLER MOORE

ORDER (PROPOSED) GRANTING PLAINTIFF’S MOTION FOR 3600 15™ AVE W, STE. 300, SEATTLE, WA 98119
RELIEF FROM LCR 16 PRETRIAL DEADLINES - 1 P: 206-448-1777

F: 206-728-2131
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01716-RSL Document 59-1 Filed 01/29/20 Page 2 of 3

 

 

Having reviewed the motion and the bases for it, IT IS HEREBY ORDERED that the

motion is GRANTED. The following LCR 16 deadlines are extended as stated:

 

 

 

 

 

 

 

 

 

 

 

Item New Deadline

Plaintiff's Pretrial Statement and Deposition Designations (LCR | January 28, 2020

16(h))

Defendant’s Pretrial Statement (LCR 16(i)) February 7, 2020

Conference of Attorneys (LCR 16(k)) February 13, 2020
DATED this day of _ | We : , 2020, in Seattle, Washington.

 

IWS Copan

HONORABLE ROBERT S. LASNIK
Presented by:

STRITMATTER KESSLER
KOEHLER MOORE

s/_Karen Koehler

Karen Koehler, WSBA #15325
Lisa Benedetti, WSBA #43194
Counsel for Plaintiff

STRITMATTER KESSLER

KOEHLER MOORE

ORDER PROPOSED) GRANTING PLAINTIFF’S MOTION FOR, 3600 15™ AVE W, STE. 300, SEATTLE, WA 98119

RELIEF FROM LCR 16 PRETRIAL DEADLINES - 2

P: 206-448-1777
F: 206-728-2131
